Merrick, C. J.
The appellee moves to dismiss the appeal in this case, on the ground that the transcript is incomplete, as appears by the certificate of the clerk, —and because each defendant took a separate appeal, and but one imperfect transcript has been filed. The clerk’s certificate is in the usual form, but is followed by a qualification annexed to the statement that the transcript contains all the evidence adduced, viz : “ Except the second advertisement of timber referred to in the Sheriff's return, p. 51, and in testimony of D. Tally, page 20, which 2d advertisement I have no knowledge of — do not recollect even having seen it, and it cannot be found in my office.” There is nothing in the note of the testimony to show that the document referred to by the clerk was offered in evidence, and the testimony renders it doubtful whether any such document ever existed. The appellant cannot be deprived of his appeal by a statement of this kind volúnteered by the clerk. It may well be treated as surplussage.
On the second ground it is sufficient to observe, that we have one complete transcript containing the bonds of both appellants before us, and nothing would b.e gained by filing another transcript, except additional costs to the officers of court.
The motion to dismiss, is overruled.